Citation Nr: 9901179	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 1995 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to a total rating based 
on individual unemployability (IU) due to these service-
connected disabilities.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in 
January 1996.  The veteran thereafter testified at a personal 
hearing before the Hearing Officer (HO) at the local VARO in 
June 1996.  Following additional development, the HO 
confirmed and continued the denial of the benefit sought by 
supplemental statement of the case (SSOC) issued in October 
1996.  The denial was also confirmed and continued by rating 
decision and SSOC issued in January 1998.


REMAND

Review of the evidentiary record indicates that the veteran 
has established service connection for postoperative 
residuals of right total knee arthroplasty, currently 
evaluated as 30 percent disabling, and chronic medial 
collateral ligament laxity of the left knee with degenerative 
joint disease, currently evaluated as 30 percent disabling.  
According to the veterans application for unemployability 
benefits, received in November 1994, he has a high school 
education and was working 
full-time for the Department of the Army (Army).  However, 
the Army thereafter indicated that the veteran retired from 
his job as a Munitions Inspector, on November 14, 1995, due 
to his physical inability to perform the essential duties of 
his position.



The Board observes that the veteran is seeking entitlement to 
a total rating based on individual unemployability by reason 
of service-connected disabilities.  The veteran alleges that 
he has been unable to maintain any type of gainful employment 
due to his service-connected bilateral knee disorders.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  In 
Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
benefits.  Specifically, the Court indicated there was a need 
for discussing whether the standard delineated in the 
controlling regulations was an objective one based on 
average industrial impairment or a subjective one based 
upon the veterans actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91), 57 Fed. Reg. 2317 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veterans symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

VA also has a duty to supplement the record by obtaining an 
opinion as to the effect that the veterans service-connected 
disabilities have upon his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 
(1994).  In the instant case, the veteran was last afforded 
VA examination of both knees in July 1996 (the subsequent 
July 1997 VA examination report pertains to the left knee 
only).  Notwithstanding, the veteran subsequently submitted 
private treatment records which show that he underwent a 
right total knee arthroplasty in September 1997.  To date, 
however, he has not been afforded any additional VA 
examination in order to determine his degree of industrial 
impairment, status post right knee arthroplasty.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected bilateral knee 
disabilities and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Once the above-mentioned information 
has been ascertained, positive or 
negative, the RO must schedule the 
veteran for examinations by an 
appropriate VA orthopedic specialist in 
order to determine the nature and extent 
of his service-connected postoperative 
residuals of a right total knee 
arthroplasty and chronic medial 
collateral ligament laxity of the left 
knee with degenerative joint disease.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by each specialist 
prior to his or her examination of the 
veteran.  X-rays, laboratory test, range 
of motion studies and/or other diagnostic 
studies should be performed as deemed 
appropriate by the specialist.  The 
specialist must render objective clinical 
findings concerning the severity of each 
of the veterans service-connected knee 
disorders, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
specialist must also comment on the 
effect that the veterans bilateral knee 
disorders have on his ordinary activity, 
as well as his ability to procure and 
maintain employment.  A complete 
rationale for any opinions expressed, 
positive or negative, must be provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) (if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veterans individual unemployability 
claim, with special attention being made 
to the additional evidence obtained or 
submitted.

5.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

While this case is in remand status, the appellant and his 
representative are free to submit additional evidence and 
argument on the appealed issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record. No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
